205 F.2d 423
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LEWIS INVISIBLE STITCH MACHINE COMPANY.
No. 14855.
United States Court of Appeals Eighth Circuit.
June 26, 1953.

David B. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Charles H. Spochrer, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.